Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.     This action is in response to the Pre- appeal Brief Request for Review filed 20 September 2021. The Examiner's rejection of claims 1, 3 and 9-26 and amendment filed on 01-25-2021. Claims 1, 3 and 9-26 are pending in this application and to vacate last non-final rejection.

Allowable Subject Matter
3.      Claims 1, 3 and 9-26 are allowed over prior art record.

4. The following is an examiner's statement of reasons for allowance:
      The Pre- appeal Brief Request for Review filed 20 September 2021 have been carefully reviewed with updated search. Consequently, reasons for allowance of claims 1, 3 and 9-26 are set forth in according to the applicant's amendment state on pages 1-5.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                  

                                                                 Conclusion
5.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Lee et al. (US PAT. 10,735,845) is cited to show other related AUDIO DEVICE CHARGING CASE WITH DATA CONNECTIVITY.

6.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M (SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 10-14-2021